DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/04/2022 has been entered.  Claims 1 & 3-20 are pending in the application.  Claims 6-13 & 16 are withdrawn.  Claim 2 is cancelled.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 15, the phrase “an outer circumferential surface of one of the guide member or the mount member”, in Lines 3-4, is indefinite.  It is not clear if the outer circumferential surface is the same outer circumferential surface of the guide member defined in Claim 1, Lines 14-15.
As to Claim 17, the phrase “an outer circumferential surface of one of the guide member or the mount member”, in Lines 5-6, is indefinite.  It is not clear if the outer circumferential surface is the same outer circumferential surface of the guide member defined in Claim 1, Lines 14-15.
The phrase “an inner circumferential surface of the other of the guide member or the mount member”, in Line 13, is indefinite.  It is not clear if the inner circumferential surface is the same inner circumferential surface of the mount member defined in Claim 1, Lines 12-13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 & 18 are rejected under 35 U.S.C. 102 as being unpatentable over Park (KR101412584 - see attached translation).
As to Claim 1, Park teaches a compressor (Figure 1) comprising: a piston structure (42) that includes a guide member (42a/42b), wherein the guide member (42a/42b) is configured to reciprocate (Page 2, Lines 62-64) inside a cylinder (41), and a magnet frame (35) that supports a mover (36), the mover (36) having a magnet (36 is described as a magnet) being configured to move together (Page 4, Lines 151-153) with the piston structure (42), wherein the piston structure (42) further comprises: a mount member (37) that is connected to (as shown in Figure 2) the magnet frame (35); and an elastic member (61) that is disposed between (as shown in Figure 2) the guide member (42a - 42 in Figure 2) and the mount member (37) and configured to elastically deform (Page 5, Lines 178-180, describes Element 61 as an elastic body such as a leaf spring, and Page 3, Lines 93-85 describes Element 61 as being comprised of rubber - one of ordinary skill in the art would conclude a leaf spring is used to elastically deform when in use), wherein the guide member (42b in Figure 2) has a cylindrical shape (as shown in Figure 3), wherein the elastic member (61) has an annular shape (as shown in Figure 3), wherein an outer circumferential surface (the surface shown below is radially outward from the center of the elastic member and has an outer circumference concentric with the center of the elastic member) of the elastic member (61) is coupled to (as shown in Figure 2) an inner circumferential surface (the surface facing to the right in Figure 2 which is in the space holding the elastic element) of the mount member (37), and wherein an inner circumferential surface (the surface shown below is radially inward from the outer circumferential surface of the elastic member) of the elastic member (61) is coupled to (as shown in Figure 2) an outer circumferential surface (the surface shown in Figure 2 below is radially outward with respect to the guide member axis) of the guide member (42b).

    PNG
    media_image1.png
    790
    783
    media_image1.png
    Greyscale

Park Figure 2, Modified by Examiner

As to Claim 3, Park teaches all the limitations of Claim 1, and continues to teach
the guide member (42a/42b) includes: a guide (42a) that has a cylindrical shape (as shown in Figure 3), a head (see Figure 2 in the Claim 1 rejection above) that is disposed at a first side (left side of Figure 2) of the guide (42a) and configured to compress (Page 4, Lines 156-162) a compression space (S1) inside the cylinder (41), and a first coupling part (42b) that is disposed at a second side (right side of Figure 2) of the guide (42a) and coupled to (via the outer circumferential surface of the guide member, as shown in Figure 2 in the Claim 1 rejection above) the inner circumferential surface (see Figure 2 in Claim 1 rejection above) of the elastic member (61), the second side (right side of Figure 2) being opposite to (as shown in Figure 2) the first side (left side of Figure 2).
As to Claim 4, Park teaches all the limitations of Claims 1 & 3, and continues to teach the mount member (37) includes: a mount member body part (the portion of 37 extending horizontally in Figure 2) that at least partially surrounds (as shown in Figure 2) the elastic member (61), a frame coupling part (the portion of 37 extending vertically up in Figure 2 from the mount member body part) that extends from (as shown in Figure 2) the mount member body part (the portion of 37 extending horizontally in Figure 2) in an outer radial direction (up, as viewed in Figure 2) and is connected to (as shown in Figure 2) the magnet frame (35), and a second coupling part (the portion of 37 extending vertically down in Figure 2 from the mount member body part) that is disposed at (as shown in Figure 2) an inner circumferential surface (the bottom of the mount member body part in Figure 2 which faces downward) of the mount member body part (the portion of 37 extending horizontally in Figure 2).
As to Claim 5, Park teaches all the limitations of Claims 1, 3 & 4, and continues to teach
the elastic member (61) includes an inner coupling part (see Figure 2 in the Claim 1 rejection above, where the inner coupling part is “inner” compared to the outer circumferential surface) that is coupled to (as shown in Figure 2) the first coupling part (42b) of the guide member (42b) on the inner circumferential surface (see Figure 2 in the Claim 1 rejection above) of the elastic member (61), and wherein the elastic member (61) includes an outer coupling part (see Figure 2 in the Claim 1 rejection above, where the outer coupling part is “outer” compared to the inner circumferential surface) that is coupled to (as shown in Figure 2) the second coupling part (as shown in Figure 2) of the mount member body part (the portion of 37 extending horizontally in Figure 2) on the outer circumferential surface (see Figure 2 in the Claim 1 rejection above) of the elastic member (61).
As to Claim 18, Park teaches all the limitations of Claim 1, and continues to teach at
the elastic member (61) is configured to deform (Page 3, Lines 83-95, discuss elastic member 61 absorbing lateral forces; one of ordinary skill in the art would recognize a rubber spring “absorbing” forces would be accomplished by deformation) based on tilting (due to inherent tolerances/gaps between the piston structure 42 and the cylinder 41, and force imbalances during operation of the compressor during operation, the piston structure 42 will inherently “tilt” during operation) of the guide member (42a/42b) in a radial direction (up and down, as viewed in Figure 2) and rotation (about the piston structure 42 axis, as viewed in Figure 2; see end of paragraph for clarification) of the guide member (42a/42b) in a rotation direction (about the piston structure 42 axis, as viewed in Figure 2).  When viewing Figure 2, there is no fixed connection between the piston structure 42 and any other structure.  The lack of a fixed connection allows the piston structure to rotate during operation due to force imbalances on the piston structure.  As discussed on Page 3, Lines 100-13, Element 39 can be a ball or roller, which implies rotation of the piston structure 42 with respect to the mount member 37 and Element 38 in Figure 2.  As such, when the piston structure 42 is tilted due to imbalanced forces during operation, the piston structure 42 will also rotate.  During this rotation, the elastic member 61 will deform with an increase and decrease of pressure from the piston structure 42 on the elastic member 61.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Graf (U.S. PGPub 2015/0369297).
As to Claim 19, Park teaches all the limitation of Claims 1 & 18, and continues to teach the elastic member (61) includes a rubber material (Page 3, Lines 93-95).
Park is silent on the shore hardness rating of the elastic member, so does not explicitly teach the elastic member has a shore D hardness of 30 or more.
Graf describes using rubber elastic elements (10.1) as a means for dampening vibrational frequency (Paragraph 0043), and describes the Shore hardness value as a result-effective variable (see MPEP 2144.05(II)(B)), where the Shore hardness value may be changed to address the required frequency to be damped out (Paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the elastic member, as taught by Park, from a rubber with a Shore D hardness of 30 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the elastic member, as taught by Park, from a rubber with a Shore hardness of 30 or more, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (1960)

	
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 14, the prior art of record teaches a linear compressor as claimed in Claim 1 but does not teach “the outer coupling part includes an outer coupling groove or an outer coupling protrusion that is coupled to one of the guide member or the mount member, and wherein the inner coupling part includes an inner coupling groove or an inner coupling protrusion that is coupled to the other of the guide member or the mount member”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 14.  The closest art of record is Park (KR 101412584 - see attached translation), as described above.  However, Park describes the elastic member as a rubber corrugated plate spring which is not comprised of outer grooves/protrusion or inner grooves/protrusions on the respective inner and outer circumferential surfaces.  It would not be obvious to one of ordinary skill in the art to modify Park.  Therefore, this limitation, as claimed in Claim 14, is neither anticipated nor made obvious by the prior art of record.

Claims 15 & 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 17 & 20 depend on Claim 14, and would therefore also be found allowable.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not fully persuasive.
As to the 112 rejections, Applicant overcame the previous rejections.  However, new rejections are presented above due to the claim amendments.
As to the 102 rejection for Claim 1, Applicant argues Park does not teach any of “the guide member is configured to reciprocate inside a cylinder…wherein the guide member has a cylindrical shape, wherein the elastic member has an annular shape, wherein an outer circumferential surface of the elastic member is coupled to an inner circumferential surface of the mount member, and wherein an inner circumferential surface of the elastic member is coupled to an outer circumferential surface of the guide member.”   Examiner disagrees.
With respect to the guide member reciprocating inside a cylinder, Park Page 2, Lines 62-64, explicitly states the piston reciprocates within the cylinder. Park Figure 2 shows the guide member within the cylinder since the guide member is part of the piston.
With respect to the respective surfaces and their relationship to each other amended into Claim 1, each of the surfaces and their relationships are taught by Park, as described in the Claim 1 rejection above.  Although the interpretations in the rejection are broad, they are still reasonable and explain how Park teaches each of the amended language in Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746